Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "316" and "326" have both been used to designate "pleural line."
Reference characters "132" and "134" have both been used to designate "display system."
Reference characters "160" and "210" have both been used to designate "training engine."
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character "132" has been used to designate both "signal processor" and "display system."
Reference character "160" has been used to designate both "detection processor" and "training engine."
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
	Claims 2-7, 9-14, and 16-20 all use the form, “The … of claim …, wherein the.” Therefore, given the use of the “wherein” clause form and because the content of the claims which follows the word “wherein” are found to limit the claims in a meaningful and purposeful manner, these claims have accordingly been interpreted in a limited manner. Furthermore, the absence of a transitional phrase which clearly invokes an inclusive or open-ended interpretation bolsters this limited interpretation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims recite systems and methods related to ultrasound cine loops including receiving by at least one processor, an ultrasound cine loop acquired according to a first mode; processing according to the first mode; processing according to a second mode; identifying a position of an anatomical structure based on the second mode; and displaying the position of the anatomical structure according to the first mode.
 The limitations of systems and methods related to ultrasound cine loops including receiving by at least one processor, an ultrasound cine loop acquired according to a first mode; processing according to the first mode; processing according to a second mode; identifying a position of an anatomical structure based on the second mode; and displaying the position of the anatomical structure according to the first mode are processes that, under their broadest reasonable interpretation, covers performance of these limitations in the mind but for the recitation of generic computer components. That is, other than reciting by “by at least one processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by at least one processor” language, the limitation of “receiving” in this context encompasses the user manually obtaining ultrasound images. Similarly, but for the “by the at least one processor” language, the limitations of “processing” in this context encompass the user manually processing the ultrasound cine loops. Furthermore, but for the “by the at least one processor” language, the limitation of “identifying” in this context encompass the user determining a position of an anatomical structure. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites using a processor to perform identifying and receiving ultrasound cine loops. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, no actual apparatus is being positively recited where data is somehow being obtained (e.g. in the form of binary codes or printed on a paper). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Although a display device is mentioned, it is merely a display which is highly generalized. Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, these additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. These claims are not patent eligible. 
Regarding the claims 2-20, they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, they are also found not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-10, 12, 13,  15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mehanian in view of Lysyansky (US20140125691).
Regarding claim 1, Mehanian discloses a method, comprising: 
receiving, by at least one processor (See Mehanian: Para. [0055] (stating that the, "ultrasound system 130 includes ... an ultrasound machine") and Para. [0057] (providing that the, "ultrasound machine 125, which can be, or which can include a conventional computer system")), an ultrasound  (See Mehanian: Para. [0058] (clarifying that, "[f]irst, the machine 125 is configured to use conventional techniques ... such as B-mode ultrasound video")); 
processing, by the at least one processor, the ultrasound (See Mehanian: Para. [0058] (clarifying that, "[f]irst, the machine 125 is configured to use conventional techniques, including image-filtering and other image-processing techniques, to render enhanced ultrasound video 140 (see FIG. 13), such as B-mode ultrasound video")); processing, by the at least one processor, at least a portion of the ultrasound  (See Mehanian: Para. [0072] (clarifying that at, "step 220, the ultrasound system 130 (FIG. 8) implements a CNN lung-sliding classifier that determines whether the M-mode images 210 exhibit lung sliding")); 
identifying, by the at least one processor, a position of an anatomical structure based on the at least a portion of the ultrasound (See Mehanian: Para. [0072] (clarifying that at, "step 220, the ultrasound system 130 (FIG. 8) implements a CNN lung-sliding classifier that determines whether the M-mode images 210 exhibit lung sliding")); and 
displaying, by the at least one processor at a display system (See Mehanian: Para. [0051] (clarifying that in a given, "workflow 100 of an acquisition of an ultrasound image of a lung, an analysis of the acquired ultrasound image of the lung, and a lung diagnosis based on the analysis ... [are provided via] ... displayed) results")), the position of the anatomical structure on a first mode image generated from the ultrasound (See Mehanian: Para. [0058] (clarifying that, "[f]irst, the machine 125 is configured to use conventional techniques, including image-filtering and other image-processing techniques, to render enhanced ultrasound video 140 (see FIG. 13), such as B-mode ultrasound video") and Para. [0059] (stating that then, "the ultrasound machine 125 executes a CNN… that detects and identifies features/ objects in one or more frames of the ultrasound video")), and therefore substantially what is described by claim 1.
While Mehanian discloses using moving frames in the form of ultrasound video it does not make specific mention of a cine loop. However, Lysyansky teaches wherein a, "first ultrasound … [is] an M-mode image … [and the] method includes receiving a cine loop of B-mode images acquired from the ROI" (See Lysyansky: Paragraph [0006]).
The teachings of Mehanian and the teachings of Lysyansky are considered to be analogous to the claimed invention because they are in the same field of methods and systems for enhancing visualization of ultrasound images. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Mehanian with the teachings of Lysyansky to provide for what is described in claim 1. This is because Lysyansky Paragraph [0002] provides the motivation that its disclosure would help to address that, "manually select[ing] ultrasound images ... [increases] an amount of time to perform the diagnosis report ... [and that] clinician[s] may select ultrasound images that do not match and/or mischaracterize the group."
Regarding claim 2, Mehanian in view of Lysyansky teaches the method of claim 1 (See above discussion), wherein the first mode is B-mode (See Mehanian: Para. [0058] (clarifying that, "[f]irst, the machine 125 is configured to use conventional techniques ... such as B-mode ultrasound video")).
Regarding claim 3, Mehanian in view of Lysyansky teaches the method of claim 2 (See above discussion), wherein the second mode is M-mode (See Mehanian: Para. [0072] (clarifying that at, "step 220, the ultrasound system 130 (FIG. 8) implements a CNN lung-sliding classifier that determines whether the M-mode images 210 exhibit lung sliding")).
Regarding claim 5, Mehanian in view of Lysyansky teaches the method of claim 3 (See above discussion), wherein the processing the at least a portion of the ultrasound  (See Mehanian: Para. [0069] (stating that in the construction of, "M-mode images … A pixel column of an image is selected and identified with straight vertical line 411 in image 401. In each of subsequent (in time) images 402 and 403, the same pixel column is identified with straight vertical lines 412 and 413, respectively")), and therefore substantially what is described by claim 5.
While Mehanian discloses using moving frames in the form of ultrasound video it does not make specific mention of a cine loop. However, Lysyansky teaches wherein a, "first ultrasound … [is] an M-mode image … [and the] method includes receiving a cine loop of B-mode images acquired from the ROI" (See Lysyansky: Paragraph [0006]).
The teachings of Mehanian and the teachings of Lysyansky are considered to be analogous to the claimed invention because they are in the same field of methods and systems for enhancing visualization of ultrasound images. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Mehanian with the teachings of Lysyansky to provide for what is described in claim 5. This is because Lysyansky Paragraph [0002] provides the motivation that its disclosure would help to address that, "manually select[ing] ultrasound images ... [increases] an amount of time to perform the diagnosis report ... [and that] clinician[s] may select ultrasound images that do not match and/or mischaracterize the group."
Regarding claim 6, Mehanian in view of Lysyansky teaches the method of claim 1 (See above discussion), wherein the anatomical structure is a pleural line (See Mehanian: Para. [0062] (clarifying that the, "ultrasound machine 125 executes five single-class SSD CNNs to detect and to classify each of another five features … [including] pleural line")).
Regarding claim 8, Mehanian discloses a system, comprising: at least one processor (See Mehanian: Para. [0055] (stating that the, "ultrasound system 130 includes ... an ultrasound machine") and Para. [0057] (providing that the, "ultrasound machine 125, which can be, or which can include a conventional computer system")) configured to: receive an ultrasound (See Mehanian: Para. [0058] (clarifying that, "[f]irst, the machine 125 is configured to use conventional techniques ... such as B-mode ultrasound video")); 
process the ultrasound  (See Mehanian: Para. [0058] (clarifying that, "[f]irst, the machine 125 is configured to use conventional techniques, including image-filtering and other image-processing techniques, to render enhanced ultrasound video 140 (see FIG. 13), such as B-mode ultrasound video")); process at least a portion of the ultrasound (See Mehanian: Para. [0072] (clarifying that at, "step 220, the ultrasound system 130 (FIG. 8) implements a CNN lung-sliding classifier that determines whether the M-mode images 210 exhibit lung sliding")); and 
identify a position of an anatomical structure based on the at least a portion of the ultrasound (See Mehanian: Para. [0072] (clarifying that at, "step 220, the ultrasound system 130 (FIG. 8) implements a CNN lung-sliding classifier that determines whether the M-mode images 210 exhibit lung sliding")); and a display system configured to display (See Mehanian: Para. [0051] (clarifying that in a given, "workflow 100 of an acquisition of an ultrasound image of a lung, an analysis of the acquired ultrasound image of the lung, and a lung diagnosis based on the analysis ... [are provided via] ... displayed) results")) the position of the anatomical structure on a first mode image generated from the ultrasound  (See Mehanian: Para. [0058] (clarifying that, "[f]irst, the machine 125 is configured to use conventional techniques, including image-filtering and other image-processing techniques, to render enhanced ultrasound video 140 (see FIG. 13), such as B-mode ultrasound video") and Para. [0059] (stating that then, "the ultrasound machine 125 executes a CNN… that detects and identifies features/ objects in one or more frames of the ultrasound video")), and therefore substantially what is described by claim 8.
While Mehanian discloses using moving frames in the form of ultrasound video it does not make specific mention of a cine loop. However, Lysyansky teaches wherein a, "first ultrasound … [is] an M-mode image … [and the] method includes receiving a cine loop of B-mode images acquired from the ROI" (See Lysyansky: Paragraph [0006]).
The teachings of Mehanian and the teachings of Lysyansky are considered to be analogous to the claimed invention because they are in the same field of methods and systems for enhancing visualization of ultrasound images. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Mehanian with the teachings of Lysyansky to provide for what is described in claim 8. This is because Lysyansky Paragraph [0002] provides the motivation that its disclosure would help to address that, "manually select[ing] ultrasound images ... [increases] an amount of time to perform the diagnosis report ... [and that] clinician[s] may select ultrasound images that do not match and/or mischaracterize the group."
Regarding claim 9, Mehanian in view of Lysyansky teaches the system of claim 8 (See above discussion), wherein the first mode is B-mode (See Mehanian: Para. [0058] (clarifying that, "[f]irst, the machine 125 is configured to use conventional techniques ... such as B-mode ultrasound video")).
Regarding claim 10, Mehanian in view of Lysyansky teaches the system of claim 9 (See above discussion), wherein the second mode is M-mode (See Mehanian: Para. [0072] (clarifying that at, "step 220, the ultrasound system 130 (FIG. 8) implements a CNN lung-sliding classifier that determines whether the M-mode images 210 exhibit lung sliding")).
Regarding claim 12, Mehanian in view of Lysyansky teaches the system of claim 10 (See above discussion), wherein the at least one processor is configured to process the at least a portion of the ultrasound  (See Mehanian: Para. [0069] (stating that in the construction of, "M-mode images … A pixel column of an image is selected and identified with straight vertical line 411 in image 401. In each of subsequent (in time) images 402 and 403, the same pixel column is identified with straight vertical lines 412 and 413, respectively")), and therefore substantially what is described by claim 12.
While Mehanian discloses using moving frames in the form of ultrasound video it does not make specific mention of a cine loop. However, Lysyansky teaches wherein a, "first ultrasound … [is] an M-mode image … [and the] method includes receiving a cine loop of B-mode images acquired from the ROI" (See Lysyansky: Paragraph [0006]).
The teachings of Mehanian and the teachings of Lysyansky are considered to be analogous to the claimed invention because they are in the same field of methods and systems for enhancing visualization of ultrasound images. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Mehanian with the teachings of Lysyansky to provide for what is described in claim 12. This is because Lysyansky Paragraph [0002] provides the motivation that its disclosure would help to address that, "manually select[ing] ultrasound images ... [increases] an amount of time to perform the diagnosis report ... [and that] clinician[s] may select ultrasound images that do not match and/or mischaracterize the group."
Regarding claim 13, Mehanian in view of Lysyansky teaches the system of claim 8 (See above discussion), wherein the anatomical structure is a pleural line (See Mehanian: Para. [0062] (clarifying that the, "ultrasound machine 125 executes five single-class SSD CNNs to detect and to classify each of another five features … [including] pleural line")).
Regarding claim 15, Mehanian discloses a non-transitory computer readable medium having stored thereon, a computer program having at least one code section, the at least one code section being executable by a machine for causing the machine to perform steps (See Mehanian: Para. [0341] (providing for, "a tangible, non-transitory computer-readable medium storing instructions that, when executed by a computing circuit, cause the computing circuit, or another circuit under control of the computing circuit, to execute")) comprising: receiving an ultrasound  (See Mehanian: Para. [0058] (clarifying that, "[f]irst, the machine 125 is configured to use conventional techniques ... such as B-mode ultrasound video")); 
processing the ultrasound  (See Mehanian: Para. [0058] (clarifying that, "[f]irst, the machine 125 is configured to use conventional techniques, including image-filtering and other image-processing techniques, to render enhanced ultrasound video 140 (see FIG. 13), such as B-mode ultrasound video")); processing at least a portion of the ultrasound  (See Mehanian: Para. [0072] (clarifying that at, "step 220, the ultrasound system 130 (FIG. 8) implements a CNN lung-sliding classifier that determines whether the M-mode images 210 exhibit lung sliding")); 
identifying a position of an anatomical structure based on the at least a portion of the ultrasound (See Mehanian: Para. [0072] (clarifying that at, "step 220, the ultrasound system 130 (FIG. 8) implements a CNN lung-sliding classifier that determines whether the M-mode images 210 exhibit lung sliding")); and displaying the position of the anatomical structure on a first mode image generated from the ultrasound (See Mehanian: Para. [0058] (clarifying that, "[f]irst, the machine 125 is configured to use conventional techniques, including image-filtering and other image-processing techniques, to render enhanced ultrasound video 140 (see FIG. 13), such as B-mode ultrasound video") and Para. [0059] (stating that then, "the ultrasound machine 125 executes a CNN… that detects and identifies features/ objects in one or more frames of the ultrasound video")) at a display system (See Mehanian: Para. [0051] (clarifying that in a given, "workflow 100 of an acquisition of an ultrasound image of a lung, an analysis of the acquired ultrasound image of the lung, and a lung diagnosis based on the analysis ... [are provided via] ... displayed) results")), and therefore substantially what is described by claim 15.
While Mehanian discloses using moving frames in the form of ultrasound video it does not make specific mention of a cine loop. However, Lysyansky teaches wherein a, "first ultrasound … [is] an M-mode image … [and the] method includes receiving a cine loop of B-mode images acquired from the ROI" (See Lysyansky: Paragraph [0006]).
The teachings of Mehanian and the teachings of Lysyansky are considered to be analogous to the claimed invention because they are in the same field of methods and systems for enhancing visualization of ultrasound images. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Mehanian with the teachings of Lysyansky to provide for what is described in claim 15. This is because Lysyansky Paragraph [0002] provides the motivation that its disclosure would help to address that, "manually select[ing] ultrasound images ... [increases] an amount of time to perform the diagnosis report ... [and that] clinician[s] may select ultrasound images that do not match and/or mischaracterize the group."
Regarding claim 16, Mehanian in view of Lysyansky teaches the non-transitory computer readable medium of claim 15 (See above discussion), wherein the first mode is B-mode (See Mehanian: Para. [0058] (clarifying that, "[f]irst, the machine 125 is configured to use conventional techniques ... such as B-mode ultrasound video")) and the second mode is M-mode (See Mehanian: Para. [0072] (clarifying that at, "step 220, the ultrasound system 130 (FIG. 8) implements a CNN lung-sliding classifier that determines whether the M-mode images 210 exhibit lung sliding")).
Regarding claim 18, Mehanian in view of Lysyansky teaches the non-transitory computer readable medium of claim 16 (See above discussion), wherein the processing the at least a portion of the ultrasound  (See Mehanian: Para. [0069] (stating that in the construction of, "M-mode images … A pixel column of an image is selected and identified with straight vertical line 411 in image 401. In each of subsequent (in time) images 402 and 403, the same pixel column is identified with straight vertical lines 412 and 413, respectively")), and therefore substantially what is described by claim 18.
While Mehanian discloses using moving frames in the form of ultrasound video it does not make specific mention of a cine loop. However, Lysyansky teaches wherein a, "first ultrasound … [is] an M-mode image … [and the] method includes receiving a cine loop of B-mode images acquired from the ROI" (See Lysyansky: Paragraph [0006]).
The teachings of Mehanian and the teachings of Lysyansky are considered to be analogous to the claimed invention because they are in the same field of methods and systems for enhancing visualization of ultrasound images. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Mehanian with the teachings of Lysyansky to provide for what is described in claim 18. This is because Lysyansky Paragraph [0002] provides the motivation that its disclosure would help to address that, "manually select[ing] ultrasound images ... [increases] an amount of time to perform the diagnosis report ... [and that] clinician[s] may select ultrasound images that do not match and/or mischaracterize the group."
Regarding claim 19, Mehanian in view of Lysyansky teaches the non-transitory computer readable medium of claim 15 (See above discussion), wherein the anatomical structure is a pleural line (See Mehanian: Para. [0062] (clarifying that the, "ultrasound machine 125 executes five single-class SSD CNNs to detect and to classify each of another five features … [including] pleural line")).

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mehanian in view of Lysyansky as applied to claims 2, 9, and 16 above, and further in view of Blackbourne (US 2016/0239959 A1).
Regarding claim 4, Mehanian in view of Lysyansky teaches the method of claim 2 (See above discussion), wherein the processing the ultrasound  (See Mehanian: Para. [0058] (clarifying that, "[f]irst, the machine 125 is configured to use conventional techniques, including image-filtering and other image-processing techniques, to render enhanced ultrasound video 140 (see FIG. 13), such as B-mode ultrasound video")) … and wherein the processing the at least the portion of the ultrasound  (See Mehanian: Para. [0072] (clarifying that at, "step 220, the ultrasound system 130 (FIG. 8) implements a CNN lung-sliding classifier that determines whether the M-mode images 210 exhibit lung sliding")) based on ... the B-mode images (See Mehanian: Para. [0072] (stating that the, "determination of whether or not there is lung sliding is based on classifying several reconstructed M-mode images 210 at various positions in the same ultrasound B-mode video")), and therefore substantially what is described by claim 4.
However, Mehanian in view of Lysyansky fails to teach detecting rib shadows in the B-mode images … the detected rib shadows in the B-mode images.
Nevertheless, Blackbourne teaches detecting rib shadows in the B-mode images (See Blackbourne: Abst. (providing that using, "B-mode, feature extraction involves specialized algorithms operating at frame rate for tracking of features such as ribs and rib shadows")) ... the detected rib shadows in the B-mode images (See Blackbourne: Abst. (providing that using, "B-mode, feature extraction involves specialized algorithms operating at frame rate for tracking of features such as ribs and rib shadows")).
While Mehanian and Blackbourne disclose using moving frames in the form of ultrasound video they do not make specific mention of a cine loop. However, Lysyansky teaches wherein a, "first ultrasound … [is] an M-mode image … [and the] method includes receiving a cine loop of B-mode images acquired from the ROI" (See Lysyansky: Paragraph [0006]).
The teachings of Mehanian, the teachings of Lysyansky, and the teachings of Blackbourne are considered to be analogous to the claimed invention because they are in the same field of methods and systems for enhancing visualization of ultrasound images. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Mehanian with the teachings of Lysyansky and the teachings of Blackbourne to provide for what is described in claim 4. This is because Lysyansky Paragraph [0002] provides the motivation that its disclosure would help to address that, "manually select[ing] ultrasound images ... [increases] an amount of time to perform the diagnosis report ... [and that] clinician[s] may select ultrasound images that do not match and/or mischaracterize the group." Furthermore, because Blackbourne Paragraph [0007] provides the motivation that using, "automatically derived information can significantly improve the accuracy of diagnosis by a field medic with little training, and further, can enable tracking of patient bleeding or pneumothorax from field to ICU."

Regarding claim 11, Mehanian in view of Lysyansky teaches the system of claim 9 (See above discussion), wherein the at least one processor is configured to process the ultrasound  (See Mehanian: Para. [0058] (clarifying that, "[f]irst, the machine 125 is configured to use conventional techniques, including image-filtering and other image-processing techniques, to render enhanced ultrasound video 140 (see FIG. 13), such as B-mode ultrasound video")) … and wherein the at least one processor is configured to process the at least the portion of the ultrasound  (See Mehanian: Para. [0072] (clarifying that at, "step 220, the ultrasound system 130 (FIG. 8) implements a CNN lung-sliding classifier that determines whether the M-mode images 210 exhibit lung sliding")) based on ... the B-mode images (See Mehanian: Para. [0072] (stating that the, "determination of whether or not there is lung sliding is based on classifying several reconstructed M-mode images 210 at various positions in the same ultrasound B-mode video")), and therefore substantially what is described by claim 11.
However, Mehanian in view of Lysyansky fails to teach detecting rib shadows in the B-mode images … the detected rib shadows in the B-mode images.
Nevertheless, Blackbourne teaches detecting rib shadows in the B-mode images (See Blackbourne: Abst. (providing that using, "B-mode, feature extraction involves specialized algorithms operating at frame rate for tracking of features such as ribs and rib shadows")) … the detected rib shadows in the B-mode images (See Blackbourne: Abst. (providing that using, "B-mode, feature extraction involves specialized algorithms operating at frame rate for tracking of features such as ribs and rib shadows")).
While Mehanian and Blackbourne disclose using moving frames in the form of ultrasound video they do not make specific mention of a cine loop. However, Lysyansky teaches wherein a, "first ultrasound … [is] an M-mode image … [and the] method includes receiving a cine loop of B-mode images acquired from the ROI" (See Lysyansky: Paragraph [0006]).
The teachings of Mehanian, the teachings of Lysyansky, and the teachings of Blackbourne are considered to be analogous to the claimed invention because they are in the same field of methods and systems for enhancing visualization of ultrasound images. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Mehanian with the teachings of Lysyansky and the teachings of Blackbourne to provide for what is described in claim 11. This is because Lysyansky Paragraph [0002] provides the motivation that its disclosure would help to address that, "manually select[ing] ultrasound images ... [increases] an amount of time to perform the diagnosis report ... [and that] clinician[s] may select ultrasound images that do not match and/or mischaracterize the group." Furthermore, because Blackbourne Paragraph [0007] provides the motivation that using, "automatically derived information can significantly improve the accuracy of diagnosis by a field medic with little training, and further, can enable tracking of patient bleeding or pneumothorax from field to ICU."

Regarding claim 17, Mehanian in view of Lysyansky teaches the non-transitory computer readable medium of claim 16 (See above discussion), wherein the processing the ultrasound  (See Mehanian: Para. [0058] (clarifying that, "[f]irst, the machine 125 is configured to use conventional techniques, including image-filtering and other image-processing techniques, to render enhanced ultrasound video 140 (see FIG. 13), such as B-mode ultrasound video")) … and wherein the processing the at least the portion of the ultrasound  (See Mehanian: Para. [0072] (clarifying that at, "step 220, the ultrasound system 130 (FIG. 8) implements a CNN lung-sliding classifier that determines whether the M-mode images 210 exhibit lung sliding")) based on … the B-mode images (See Mehanian: Para. [0072] (stating that the, "determination of whether or not there is lung sliding is based on classifying several reconstructed M-mode images 210 at various positions in the same ultrasound B-mode video")), and therefore substantially what is described by claim 17.
However, Mehanian in view of Lysyansky fails to teach detecting rib shadows in the B-mode images … the detected rib shadows in the B-mode images.
Nevertheless, Blackbourne teaches detecting rib shadows in the B-mode images (See Blackbourne: Abst. (providing that using, "B-mode, feature extraction involves specialized algorithms operating at frame rate for tracking of features such as ribs and rib shadows")) … the detected rib shadows in the B-mode images (See Blackbourne: Abst. (providing that using, "B-mode, feature extraction involves specialized algorithms operating at frame rate for tracking of features such as ribs and rib shadows")).
While Mehanian and Blackbourne disclose using moving frames in the form of ultrasound video they do not make specific mention of a cine loop. However, Lysyansky teaches wherein a, "first ultrasound … [is] an M-mode image … [and the] method includes receiving a cine loop of B-mode images acquired from the ROI" (See Lysyansky: Paragraph [0006]).
The teachings of Mehanian, the teachings of Lysyansky, and the teachings of Blackbourne are considered to be analogous to the claimed invention because they are in the same field of methods and systems for enhancing visualization of ultrasound images. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Mehanian with the teachings of Lysyansky and the teachings of Blackbourne to provide for what is described in claim 17. This is because Lysyansky Paragraph [0002] provides the motivation that its disclosure would help to address that, "manually select[ing] ultrasound images ... [increases] an amount of time to perform the diagnosis report ... [and that] clinician[s] may select ultrasound images that do not match and/or mischaracterize the group." Furthermore, because Blackbourne Paragraph [0007] provides the motivation that using, "automatically derived information can significantly improve the accuracy of diagnosis by a field medic with little training, and further, can enable tracking of patient bleeding or pneumothorax from field to ICU."


Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehanian in view of Lysyansky as applied to claims 1, 8, and 15 above, and further in view of Sokulin (US 2019/0012432 A1).
Regarding claim 7, Mehanian in view of Lysyansky teaches the method of claim 1 (See above discussion) … and employing separation logic to determine the anatomical structure depicted in a second mode image (See Mehanian: Para. [0072] (clarifying that at, "step 220, the ultrasound system 130 (FIG. 8) implements a CNN lung-sliding classifier that determines whether the M-mode images 210 exhibit lung sliding")) … the second mode image generated from the at least the portion of the ultrasound  (See Mehanian: Para. [0072] (clarifying that at, "step 220, the ultrasound system 130 (FIG. 8) implements a CNN lung-sliding classifier that determines whether the M-mode images 210 exhibit lung sliding")), and therefore substantially what is described by claim 7.
However, Mehanian in view of Lysyansky fails to teach wherein the identifying the position of the anatomical structure comprises: performing feature extraction by generating a histogram of oriented gradients; and employing separation logic to determine the anatomical structure depicted in … [an] image based on the histogram of orientation gradients, the … image generated from the at least the portion of the ultrasound cine loop according to the second mode.
Nevertheless, Sokulin teaches, wherein the identifying the position of the anatomical structure comprises: performing feature extraction by generating a histogram of oriented gradients (See Sokulin: Para. [0036] (providing that, "the image analysis algorithm utilizes a pixel and/or voxel analysis of the ultrasound image … [and the] features of the pixels and/or voxels is identified by the controller circuit 102 using histogram orient gradients")); and employing separation logic to determine the anatomical structure depicted in … [an] image based on the histogram of orientation gradients (See Sokulin: Para. [0035] (stating that the, "image analysis algorithm may be defined by one or more machine learning algorithms to identify the anatomical structure in the ultrasound image based on the anatomical characteristic") and Para. [0036] (providing that, "the image analysis algorithm utilizes a pixel and/or voxel analysis of the ultrasound image … [and the] features of the pixels and/or voxels is identified by the controller circuit 102 using histogram orient gradients")), the … image generated from the at least the portion of the ultrasound  (See Sokulin: Para. [0039] (clarifying that, "the image analysis algorithm is configured to identify one or more of the anatomical characteristics of ... an M-mode ultrasound image")).
While Mehanian and Sokulin disclose using moving frames in the form of ultrasound video they do not make specific mention of a cine loop. However, Lysyansky teaches wherein a, "first ultrasound … [is] an M-mode image … [and the] method includes receiving a cine loop of B-mode images acquired from the ROI" (See Lysyansky: Paragraph [0006]).
The teachings of Mehanian, the teachings of Lysyansky, and the teachings of Sokulin are considered to be analogous to the claimed invention because they are in the same field of methods and systems for enhancing visualization of ultrasound images. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Mehanian with the teachings of Lysyansky and the teachings of Sokulin to provide for what is described in claim 7. This is because Lysyansky Paragraph [0002] provides the motivation that its disclosure would help to address that, "manually select[ing] ultrasound images ... [increases] an amount of time to perform the diagnosis report ... [and that] clinician[s] may select ultrasound images that do not match and/or mischaracterize the group." Furthermore, because Sokulin Paragraph [0014] provides the motivations that is disclosure, "reduces a mischaracterization or misclassification of ultrasound images acquired during the ultrasound exam ... [and] reduces an amount of time for the clinician to generate a diagnosis report."
Regarding claim 14, Mehanian in view of Lysyansky teaches the system of claim 8 (See above discussion) … and employing separation logic to determine the anatomical structure depicted in a second mode image (See Mehanian: Para. [0072] (clarifying that at, "step 220, the ultrasound system 130 (FIG. 8) implements a CNN lung-sliding classifier that determines whether the M-mode images 210 exhibit lung sliding")) … the second mode image generated from the at least the portion of the ultrasound  (See Mehanian: Para. [0072] (clarifying that at, "step 220, the ultrasound system 130 (FIG. 8) implements a CNN lung-sliding classifier that determines whether the M-mode images 210 exhibit lung sliding")), and therefore substantially what is described by claim 14.
However, Mehanian in view of Lysyansky fails to teach wherein the at least one processor is configured to identify the position of the anatomical structure by: performing feature extraction by generating a histogram of oriented gradients; and employing separation logic to determine the anatomical structure depicted in … [an] image based on the histogram of orientation gradients, the … image generated from the at least the portion of the ultrasound cine loop according to the second mode.
Nevertheless, Sokulin teaches wherein the at least one processor is configured to identify the position of the anatomical structure by: performing feature extraction by generating a histogram of oriented gradients (See Sokulin: Para. [0036] (providing that, "the image analysis algorithm utilizes a pixel and/or voxel analysis of the ultrasound image … [and the] features of the pixels and/or voxels is identified by the controller circuit 102 using histogram orient gradients")); and employing separation logic to determine the anatomical structure depicted in … [an] image based on the histogram of orientation gradients (See Sokulin: Para. [0035] (stating that the, "image analysis algorithm may be defined by one or more machine learning algorithms to identify the anatomical structure in the ultrasound image based on the anatomical characteristic") and Para. [0036] (providing that, "the image analysis algorithm utilizes a pixel and/or voxel analysis of the ultrasound image … [and the] features of the pixels and/or voxels is identified by the controller circuit 102 using histogram orient gradients")), the … image generated from the at least the portion of the ultrasound (See Sokulin: Para. [0039] (clarifying that, "the image analysis algorithm is configured to identify one or more of the anatomical characteristics of ... an M-mode ultrasound image")).
While Mehanian and Sokulin disclose using moving frames in the form of ultrasound video they do not make specific mention of a cine loop. However, Lysyansky teaches wherein a, "first ultrasound … [is] an M-mode image … [and the] method includes receiving a cine loop of B-mode images acquired from the ROI" (See Lysyansky: Paragraph [0006]).
The teachings of Mehanian, the teachings of Lysyansky, and the teachings of Sokulin are considered to be analogous to the claimed invention because they are in the same field of methods and systems for enhancing visualization of ultrasound images. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Mehanian with the teachings of Lysyansky and the teachings of Sokulin to provide for what is described in claim 14. This is because Lysyansky Paragraph [0002] provides the motivation that its disclosure would help to address that, "manually select[ing] ultrasound images ... [increases] an amount of time to perform the diagnosis report ... [and that] clinician[s] may select ultrasound images that do not match and/or mischaracterize the group." Furthermore, because Sokulin Paragraph [0014] provides the motivations that is disclosure, "reduces a mischaracterization or misclassification of ultrasound images acquired during the ultrasound exam ... [and] reduces an amount of time for the clinician to generate a diagnosis report."
Regarding claim 20, Mehanian in view of Lysyansky teaches the non-transitory computer readable medium of claim 15 (See above discussion) … and employing separation logic to determine the anatomical structure depicted in a second mode image (See Mehanian: Para. [0072] (clarifying that at, "step 220, the ultrasound system 130 (FIG. 8) implements a CNN lung-sliding classifier that determines whether the M-mode images 210 exhibit lung sliding")) … the second mode image generated from the at least the portion of the ultrasound  (See Mehanian: Para. [0072] (clarifying that at, "step 220, the ultrasound system 130 (FIG. 8) implements a CNN lung-sliding classifier that determines whether the M-mode images 210 exhibit lung sliding")), and therefore substantially what is described by claim 20.
However, Mehanian in view of Lysyansky fails to teach wherein the identifying the position of the anatomical structure comprises: performing feature extraction by generating a histogram of oriented gradients; and employing separation logic to determine the anatomical structure depicted in … [an] image based on the histogram of orientation gradients, the ... image generated from the at least the portion of the ultrasound cine loop according to the second mode.
Nevertheless, Sokulin teaches wherein the identifying the position of the anatomical structure comprises: performing feature extraction by generating a histogram of oriented gradients (See Sokulin: Para. [0036] (providing that, "the image analysis algorithm utilizes a pixel and/or voxel analysis of the ultrasound image … [and the] features of the pixels and/or voxels is identified by the controller circuit 102 using histogram orient gradients")); and employing separation logic to determine the anatomical structure depicted in … [an] image based on the histogram of orientation gradients (See Sokulin: Para. [0035] (stating that the, "image analysis algorithm may be defined by one or more machine learning algorithms to identify the anatomical structure in the ultrasound image based on the anatomical characteristic") and Para. [0036] (providing that, "the image analysis algorithm utilizes a pixel and/or voxel analysis of the ultrasound image … [and the] features of the pixels and/or voxels is identified by the controller circuit 102 using histogram orient gradients")), the ... image generated from the at least the portion of the ultrasound  (See Sokulin: Para. [0039] (clarifying that, "the image analysis algorithm is configured to identify one or more of the anatomical characteristics of ... an M-mode ultrasound image")).
While Mehanian and Sokulin disclose using moving frames in the form of ultrasound video they do not make specific mention of a cine loop. However, Lysyansky teaches wherein a, "first ultrasound … [is] an M-mode image … [and the] method includes receiving a cine loop of B-mode images acquired from the ROI" (See Lysyansky: Paragraph [0006]).
The teachings of Mehanian, the teachings of Lysyansky, and the teachings of Sokulin are considered to be analogous to the claimed invention because they are in the same field of methods and systems for enhancing visualization of ultrasound images. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Mehanian with the teachings of Lysyansky and the teachings of Sokulin to provide for what is described in claim 20. This is because Lysyansky Paragraph [0002] provides the motivation that its disclosure would help to address that, "manually select[ing] ultrasound images ... [increases] an amount of time to perform the diagnosis report ... [and that] clinician[s] may select ultrasound images that do not match and/or mischaracterize the group." Furthermore, because Sokulin Paragraph [0014] provides the motivations that is disclosure, "reduces a mischaracterization or misclassification of ultrasound images acquired during the ultrasound exam ... [and] reduces an amount of time for the clinician to generate a diagnosis report."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793